Title: Joseph C. Cabell to Thomas Jefferson, 1 February 1818 (first letter)
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        
                            Dear Sir,
                            Richmond
1st Feb: 1818.
                        
                        Since the date of my last letter to you I have had conferences with the Presidents of the three Banks in this place on the subject of the proposed loan in anticipation of the resources of the College. The enclosed letters between Doctor Brokenbrough & myself, contain the best terms which it has been in my power to procure. From my conversation with Mr Hatcher I am led to doubt whether the Farmer’s Bank would give the same accomodation in point of time. And Col: Nicholas assures me that the Visitors could not obtain better terms from any bank whatever. I had prepared the same letter—mutatis mutandis—for Mr Hatcher, but as my conference with him left me so little room to hope for an amelioration of the terms, I thought it would be most agreeable to you not to send it to the Bank. I endeavored to prevail on the Bank of Virginia, thro’ the medium of the President, to consent to the loan, without making the Visitors liable in their individual characters: but such an idea was at once pronounced inadmissable as well by himself as by the board of Directors. Col: Nicholas thinks no Bank would or ought to accede to such a proposition. Mr Watson is now in town. I met him on my way to the Bank of Virginia, read to him to my letter to the President, and told him that I expected we should be required to sign the notes in our character as individuals. To this he seemed opposed; however, my opportunity of conversing with him was very unfavorable to satisfactory explanation. I expect to see him again before he leaves town. For myself, I can only say that I will be willing to follow your own example. My situation as to money matters would make it very inconvenient & hazardous for me to make myself liable to be called on to advance a large sum at any time period within a few years from this time. But in this case, I imagine there would be no danger. Tho’ the Bank is not pledged to wait for the fourth installment, I am inclined to think they would continue our note for the amount of any deficiency in the payments of the 2d & 3d
                        
                            I am, Dr Sir, faithfully yours,
                            Joseph C. Cabell
                        
                    
                    
                        P.S.
                        Since writing the above I have called again on Doctor Brokenbrough, and having shewn him this statement, I am authorized by him to inform you that he thinks my expectation would not be disappointed.
                        
                            J.C.C.
                        
                    
                